                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION
NAOMI BOLES and SUSAN JAHNS,

                      Plaintiffs,

v.                                                          Case No: 6:19-cv-1196-Orl-37DCI

BOBCAT NORTH AMERICA, LLC,
BOBCAT DISPOSAL OF SARASOTA,
LLC, RUSSO AND SONS, LLC, M&MR
OPERATIONS, INC., MICHAEL
RUSSO and MARILYN RUSSO,

                      Defendants.


                            REPORT AND RECOMMENDATION
       This cause comes before the Court for consideration without oral argument on the

following motion:

       MOTION:        Joint Motion to Approve FLSA Settlement (Doc. 38)

       FILED:         March 19, 2020



       THEREON it is Recommended that the motion be GRANTED.

       I.      Background

       Plaintiffs brought this action against Defendant for failure to pay overtime wages in

violation of the Fair Labor Standards Act (FLSA). Doc. 20. The parties subsequently filed a joint

motion to approve their settlement, to which they attached their settlement agreement. Docs. 38

(the Motion); 38-1 (the Agreement). Under the Agreement, Plaintiff Boles will receive $13,462.50

in wages, plus an equal sum of liquidated damages, for a total of $26,925.00. Doc. 38-1. Plaintiff

Jahns will receive $14,887.50 in wages, plus an equal sum of liquidated damages, for a total of
$29,775.00. Id. Plaintiffs will recover attorney fees in the amount of $12,629.00. Id. The parties

argue that the Agreement represents a reasonable resolution of Plaintiff’s FLSA claims, and the

parties request that the Court grant the Motion and dismiss the case with prejudice. Doc. 38.

       II.       Law

       The settlement of a claim for unpaid minimum or overtime wages under the FLSA may

become enforceable by obtaining the Court’s approval of the settlement agreement.1 Lynn’s Food

Stores, Inc. v. U.S. Dep’t of Labor, 679 F.2d 1350, 1352-53 (11th Cir. 1982). Before approving

an FLSA settlement, the Court must scrutinize the settlement agreement to determine whether it is

a fair and reasonable resolution of a bona fide dispute of plaintiff’s FLSA claims. See id. at 1353-

55. In doing so, the Court should consider the following nonexclusive factors:

                The existence of collusion behind the settlement.
                The complexity, expense, and likely duration of the litigation.
                The state of the proceedings and the amount of discovery completed.
                The probability of plaintiff’s success on the merits.
                The range of possible recovery.
                The opinions of counsel.

See Leverso v. SouthTrust Bank of Ala., Nat’l Assoc., 18 F.3d 1527, 1531 n.6 (11th Cir. 1994).

The Court may approve the settlement if it reflects a reasonable compromise of the FLSA claims

that are actually in dispute. See Lynn’s Food Stores, 679 F.2d at 1354. There is a strong

presumption in favor of settlement. See Cotton v. Hinton, 559 F.2d 1326, 1331 (5th Cir. 1977).2




1
 The settlement of a claim for unpaid minimum or overtime wages under the FLSA may also
become enforceable by having the Secretary of Labor supervise the payment of unpaid wages.
Lynn’s Food Stores, Inc. v. U.S. Dep’t of Labor, 679 F.2d 1350, 1353 (11th Cir. 1982).
2
  The Eleventh Circuit adopted as binding precedent all decisions of the former Fifth Circuit
handed down prior to the close of business on September 30, 1981. Bonner v. City of Prichard,
661 F.2d 1206, 1209 (11th Cir. 1981) (en banc).




                                               -2-
       In addition to the foregoing factors, the Court must also consider the reasonableness of the

attorney fees to be paid pursuant to the settlement agreement “to assure both that counsel is

compensated adequately and that no conflict of interest taints the amount the wronged employee

recovers under a settlement agreement.” Silva v. Miller, 307 F. App’x 349, 351-52 (11th Cir.

2009).3 The parties may demonstrate the reasonableness of the attorney fees by either: 1)

demonstrating the reasonableness of the proposed attorney fees using the lodestar method; or 2)

representing that the parties agreed to plaintiff’s attorney fees separately and without regard to the

amount paid to settle plaintiff’s FLSA claim. See Bonetti v. Embarq Mgmt. Co., 715 F. Supp. 2d

1222, 1228 (M.D. Fla. 2009).

       III.    Discussion

       A. The Settlement

       The parties assert that the Agreement reflects a reasonable resolution of the disputed issues

in this case, which include “(i) whether Plaintiffs Boles or Jahns are entitled to receive any

additional payment for overtime hours; (ii) the number of unpaid overtime hours, if any, worked

by Boles or Jahns; (iii) whether Boles or Jahns is entitled to recover liquidated damages; and, (iv)

whether there was willful violation of the FLSA.” Doc. 38 at 2. The parties have been represented

by counsel throughout this case, exchanged information, calculated the amount owed Plaintiffs,

and engaged in settlement discussions. Id. “The Parties agree that the negotiated terms of

settlement reflect a reasonable compromise of all disputed issues, and that the negotiated

settlement is in the Parties’ best interests.” Id. at 2-3. Indeed, the parties explained thoroughly the

legal basis of their disputes and the reasons for their compromise. Id. at 2-7. Under the Agreement,



3
 In the Eleventh Circuit, unpublished decisions are not binding, but are persuasive authority. See
11th Cir. R. 36-2.




                                                 -3-
Plaintiff Boles will receive $13,462.50 in wages, plus an equal sum of liquidated damages, for a

total of $26,925.00. Doc. 38-1. Plaintiff Jahns will receive $14,887.50 in wages, plus an equal

sum of liquidated damages, for a total of $29,775.00. Id. The undersigned finds that this is a fair

and reasonable compromise based on the reasons articulated in the Motion. Therefore, it is

RECOMMENDED that the Court find that the settlement is a fair and reasonable resolution of

Plaintiff’s FLSA claims.

       B. The Other Terms of the Agreement

       Upon review of the Agreement, the undersigned finds that the Agreement does not contain

a general release, confidentiality provision, non-disparagement clause, an allowance for written

modifications without court approval, a no-rehire provision, or other potentially problematic

contractual provision sometimes found in proposed FLSA settlement agreements. Accordingly, it

is RECOMMENDED that the find that the terms of the Agreement do not affect the

reasonableness of the settlement.

       C. Attorney Fees and Costs

       Plaintiff’s counsel will receive $ $12,629.00 in attorney fees and in costs for representing

Plaintiff in this case. Doc. 38. The parties state that the attorney fees were “agreed upon separately

and without regard to the amount paid to the Plaintiffs.” Doc. 38 at 7. The settlement is reasonable

to the extent previously discussed, and the parties’ foregoing statement adequately establishes that

the issue of attorney fees and costs was agreed upon separately and without regard to the amount

paid to Plaintiff. See Bonetti, 715 F. Supp. 2d at 1228. Therefore, it is RECOMMENDED that




                                                -4-
the Court find the agreement concerning attorney fees and costs does not affect the fairness and

reasonableness of the settlement.4

       IV.      Conclusion

       Accordingly, it is respectfully RECOMMENDED that:

       1. The Motion (Doc. 38) be GRANTED;

       2. The Court find the Agreement (Doc. 38-1) to be a fair and reasonable settlement of

             Plaintiff’s claims under the FLSA;

       3. The case be DISMISSED with prejudice; and

       4. The Clerk be directed to close the case.

                                     NOTICE TO PARTIES

       A party has fourteen days from this date to file written objections to the Report and

Recommendation’s factual findings and legal conclusions. A party’s failure to file written

objections waives that party’s right to challenge on appeal any unobjected-to factual finding or

legal conclusion the district judge adopts from the Report and Recommendation. See 11th Cir. R.

3-1.

       Recommended in Orlando, Florida on March 24, 2020.




Copies furnished to:

Presiding District Judge
Counsel of Record
Unrepresented Party
Courtroom Deputy


4
 Because the undersigned often contends with insufficient motions and improper agreements from
parties seeking approval of their FLSA settlement, it is worth noting when the parties get it right.
They got it right here, and the drafters of the motion are commended.



                                                  -5-
